Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161470                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  JEFFREY FRIED and NANCY GUCWA,                                                                        Elizabeth M. Welch,
  Co-Guardians of MARK MARUSZA, LIP,                                                                                  Justices
              Plaintiffs-Appellees,
  v                                                                 SC: 161470
                                                                    COA: 348269
                                                                    Wayne CC: 17-015791-NO
  DONNA PARHAM SANDERS and ACCIDENT
  FUND INSURANCE COMPANY OF AMERICA,
           Defendants-Appellants.

  __________________________________________/

          On order of the Court, the application for leave to appeal the May 14, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should now be reviewed by this Court.

         CAVANAGH, J., did not participate because of her prior involvement in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 2, 2021
           a0222
                                                                               Clerk